Justice RIVERA-SOTO,
dissenting.
In this ease, the testator held ownership interests in two homes in different states. More importantly, the nature of testator’s ownership in those two properties was different: he owned his vacation home in Maine in joint ownership with another, which joint ownership had a right of survivorship, while he alone owned his primary New Jersey home. The testator’s will reflected this dichotomy: although it specifically provided that, as part of his estate, the mortgages on the Maine home were to be satisfied out of his estate, there was no parallel provision made for any mortgages that may have encumbered his New Jersey home.
In the face of clearly dissimilar treatment by the testator of his two separate real property holdings, the majority holds that both the trial court and the Appellate Division erred in determining this testator’s probable intent and that, instead, the “application of the doctrine of probable intent demonstrates that decedent intended to bequeath the New Jersey property to his partner debt-free.” Ante, 186 N.J. at 327, 895 A.2d at 429-30 (2006). I cannot agree.
The only credible proofs tendered that the testator’s will did not represent fairly the testator’s intent consisted of extrinsic evidence in the form of a letter from the testator to his counsel that preceded the testator’s execution of the will by several months.1 Unlike the majority’s expansive application of extrinsic evidence in order to divine the testator’s probable intent, caution mandates that we hew closely to the limits we have placed on the use of extrinsic evidence as a barometer of a testator’s probable intent. As we made clear in Wilson v. Flowers, 58 N.J. 250, 263, 277 A.2d 199 (1971):
[I]n deciding whether there is an ambiguity, a court should always admit extrinsic evidence including direct statements of intent since experience teaches that lan*340guage is so poor an instrument for communication or expression that ordinarily all such evidence must be examined before a court can be satisfied of whether an ambiguity exists. We do not, of course, mean to imply that such evidence can be used to vary the terms of the will, but rather that it should be admitted first to show if there is an ambiguity and second, if one exists, to shed light on the testator’s actual intent.
[(citation omitted.)]
Held side-by-side, there is no ambiguity in the explicit terms of the will generated by that letter. The testator simply does not state in that letter what the majority holds here, that it was the testator’s intent that his New Jersey home pass unencumbered to his devisee. On the contrary, it is the letter that is ambiguous while the will itself is patently clear: the mortgages on the Maine vacation home were to be satisfied from the estate, while no such provision was made in respect of the New Jersey home.2
In these circumstances, I would be guided by the deference for the trial court’s findings properly accorded to them by the Appellate Division. Therefore, I would affirm for substantially the reasons thoughtfully expressed by both the trial court and the panel here.
I respectfully dissent.
For reversal and remandment—Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN and WALLACE—6.
For affirmance—Justice RIVERA-SOTO—1.

 The only other evidence tendered concerning the purported ambiguity consisted solely of the devisee’s claim of oral promises allegedly made by the testator to the effect that the devisee would receive the New Jersey home free and clear of all debts. Neither the trial court, nor the Appellate Division, nor the majority, nor I credit those allegations.


 The majority correctly notes that, in the absence of a specific testamentary direction that property is to pass to a devisee free and clear of any debts, the devise is “as is," that is to say, it passes to the devisee subject to whatever encumbrances it may have at the time of passing. Ante, 186 N.J. at 335-36, 895 A.2d at 434 (2006).